DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments have been fully considered but are moot in light of a new rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-23, 25, 28-30, 32-39, 41-42, and 46-47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oftadeh, Elaheh “Complex Modelling of Multi-Outcome Data with Applications to Cancer Biology” in view of Oliveira et al. US 2019/0371475 further in view of Petricoin, III et al. US 2019/0371443 [herein Petricoin].
Regarding claims 21, 46, and 47, Oftadeh teaches “a computer-implemented method comprising: (a) receiving a data set comprising a plurality of features and outcome information corresponding to a plurality of patients” (pg 5 abstract “In applied scientific areas such as economics, finance, biology, and medicine, it is often required to find the relationship between a set of independent variables (predictors) and a set of response variables (i.e., outcomes of an experiment).” and pg. 56 
    PNG
    media_image1.png
    259
    779
    media_image1.png
    Greyscale
which is receiving outcome data);  
Oftadeh however does not explicitly teach the remaining limitations. Oliveira however teaches “(d) evaluating an input data for a patient using said predictive model to generate an output comprising a determination of the first cluster or the second cluster  selected from said two or more clusters, wherein said patient is predicted to have said first combined set of outcomes or said second combined set of outcomes based on said determination”  ([0075] “supervised learning may be used to train a machine learning model such as a support vector machine, neural network, Bayesian classifier, etc., to classify a subject has having or not having the diagnosis based on these lab results and/or other observations”))
It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Oftadeh with that of Oliveira since “it is currently difficult to compare subjects, identify similar subjects, and/or detect patterns amongst subjects without performing significant manual data manipulation. This leads to substantial costs, increased time to market for clinical drugs, and/or longer cycle times for analytics results. In addition, considerable human and computing resources may be required for this manual analysis” Oliveira [0003], which the reference solves.
([0026] “with an adequately sized database of a population of patient's data, an embodiment may select one or more outcome driven “personas” from a population that share common outcome determinants, for example, by using a forced supervised clustering based on outcome data, as a continuous variable or label (e.g., dead or alive)”), “wherein said two or more clusters comprise a first multi-outcome cluster defined by a first combined set of outcomes and a second multi-outcomes cluster defined by a second combined set of outcomes” ([0022] “an incoming patient, that was not part of the population of data that was used to build the outcome-driven “personas” can be fit into the “persona” that the patient most closely resembles, and then the treatment strategy that underpinned that persona's outcome would represent a potential best-fit for that patient. Through iterative experience gaining of the entire system, the outcome data expands with more and more patient experiences, and the outcome driven personas can be further refined through cluster expansion, or collapse to become optimized”)
(c) “generating a predictive model using a machine learning algorithm, wherein said multi-outcome predictive model is configured to determine associations between the plurality of features within said data set and said two or more clusters defined by said plurality of outcomes” ([0076] “The tree is grown with additional splitter variables until all terminal nodes (leaves) of the tree are purely one class or the other. The tree is “tested” against patient records that have been previously set aside. Each patient testing record traverses the tree, going down one branch or another depending on the metrics included in the record for each splitter variable. The patient testing record is assigned a predicted outcome based on where the record lands in the tree”)
It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Oftadeh and Oliveira with that of Petricoin since “There has been an explosion in the number of drugs being developed specifically for cancer—nearly 1,000 separate drugs are currently at various stages of being tested for safety and efficacy. This growth in new drugs is associated with an evolution of precision medicine. However, it is unlikely that an oncologist can keep up with all of the science and progress established though these clinical trials or all of the published literature on disease treatments” Petricoin [0004]. Thus, by using the teachings of Petricoin, one can utilize the numerous amounts of new data being put out in order to have better healthcare treatment and plans.
Note that independent claims 46 and 47 recite the same substantial subject matter as independent claim 21 and thus are subject to the same rejection. The different embodiments including a method and system are taught by Petricoin fig. 6.
Regarding claim 22, the Oftadeh, Oliveira, and Petricoin references have been addressed above. Oftadeh further teaches “further comprising converting said data set into a plurality of data points, each of said plurality of data points comprising parameters corresponding to said outcome information” (pg.53 §1 “In Section 3.4.1 we construct our proposed screening statistic, called Predictive Information Index. This statistic is based on the response covariance matrix estimation. The predictive information index is normalised in Section 3.4.2 to define signal-to-noise ratio (SNR) statistic. Since the response covariance matrix estimator can be illposed due to high dimensions in the response relative to the sample size, in Section 3.4.3 the response covariance matrix is shrunk in certain ways.”)
Regarding claim 23, the Oftadeh, Oliveira, and Petricoin  references have been addressed above. Oftadeh further teaches “further comprising computing distances between each of said plurality of data points based on said parameters, thereby generating a distance matrix” (pg. 79 
    PNG
    media_image2.png
    271
    796
    media_image2.png
    Greyscale
)
Regarding claim 25, the Oftadeh, Oliveira, and Petricoin references have been addressed above. Oftadeh further teaches “wherein said clustering algorithm comprises K-means clustering, mean-shift clustering, or hierarchical clustering” (pg. 126 second to last ¶ “To this aim, we classify the RBICt values into two groups using k-means classification”)
Regarding claim 28, the Oftadeh, Oliveira, and Petricoin references have been addressed above. Oliveira further teaches “wherein said data set comprises health data for said plurality of subjects retrieved from an electronic medical record” ([0003] “The adoption of healthcare informatics systems such as Electronic Medical Record ("EMR"), Radiology Information System ("RIS") and Laboratory Information System ("LIS") allowed medical personal to have access to an enormous amount of patient data”)
Regarding claim 29, the Oftadeh, Oliveira, and Petricoin references have been addressed above. Oliveira further teaches “further comprising processing said electronic medical record using a natural language processing algorithm to extract a plurality of features from said data set for training said multi-outcome predictive model” ([0005] “In various embodiments, techniques such as natural language processing, topic classification, etc., may be employed to extract concepts associated with medical events from narrative data records”)
Regarding claim 30, the Oftadeh, Oliveira, and Petricoin references have been addressed above. Oliveira further teaches “wherein said natural language processing algorithm comprises one or more rules for keyword identification, unit conversion, internal consistency, or any combination thereof” ([0035] “In some embodiments, NLP module 114 may utilize (e.g., work in conjunction with) a named entity recognizer ("NER") 116 that is configured to recognize clinical terminology defined using standards such as SNOMED.”)
Regarding claim 32, the Oftadeh, Oliveira, and Petricoin references have been addressed above. Oliveira further teaches “wherein said natural language processing algorithm comprises ([0010] “A variety of different approaches may be applied, alone and/or in combination, to identify inconsistencies/conflicts, including but not limited to rules-based approaches”), “and then using the rules to train a model to apply to said raw data to standardize said electronic medical record” ([0040] “a machine learning model (e.g., neural network) that is used to embed feature vectors may be trained (e.g., as an autoencoder) with at least some semantically labeled training examples of medical event feature vectors. This may, in effect, assign semantic labels to various spaces or clusters of embeddings in the reduced dimensionality space”)
Regarding claim 33, the Oftadeh, Oliveira, and Petricoin references have been addressed above. Oliveira further teaches “further comprising generating one or more insights to assist in providing guidance for a treatment, wherein said one or more insights is based on said output comprising said determination of said cluster selected from said two or more clusters” ([0007] “each timeline data structure may be used to render, e.g., as part of a graphical user interface ("GUI"), a visual timeline that includes graphical elements representing medical events associated with the respective subject. Due to the temporal ordering and/or timestamps, the graphical elements are rendered in a temporal order in which they occurred, so that a user such as a clinician, insurance investigator, researcher, etc., is able to view the subject's clinical trajectory over time in an intuitive manner”)
Regarding claim 34, the Oftadeh, Oliveira, and Petricoin references have been addressed above. Oliveira further teaches “further comprising providing a healthcare provider application comprising a healthcare provider interface configured to present a healthcare provider with said one or more insights comprising said guidance regarding said treatment and a patient application comprising a patient interface configured to receive said input data for said patient” ([0007] “each timeline data structure may be used to render, e.g., as part of a graphical user interface ("GUI"), a visual timeline that includes graphical elements representing medical events associated with the respective subject. Due to the temporal ordering and/or timestamps, the graphical elements are rendered in a temporal order in which they occurred, so that a user such as a clinician, insurance investigator, researcher, etc., is able to view the subject's clinical trajectory over time in an intuitive manner”)
Regarding claim 35, the Oftadeh, Oliveira, and Petricoin references have been addressed above. Oliveira further teaches “wherein said healthcare provider interface comprises a first plurality of portals, wherein at least one of said first plurality of portals comprises a patient context data grouping comprising said health data” ([0081] “in various embodiments, one or more client devices 826 operated by, for example, clinicians, researchers, insurance adjusters/investigators, etc., may be used to connect to conflict visualization module 862 (e.g., using a web interface) and view data indicative of conflicts/inconsistencies. These conflicts may be output in various ways.”)
Regarding claim 36, the Oftadeh, Oliveira, and Petricoin references have been addressed above. Oliveira further teaches “wherein at least one of said first plurality of portals comprises an outcomes navigator data grouping comprising said outcome information” (figs. 2-4 disclose various navigator data)
Regarding claim 37, the Oftadeh, Oliveira, and Petricoin references have been addressed above. Oliveira further teaches “wherein said patient context grouping comprises a second plurality of portals comprising an interactive timeline of a disease of said patient, interactive radiology imaging of said patient, a medical history of said patient and a current status of said patient, or any combination thereof” (abstract “Techniques disclosed herein relate to generating and applying subject event timelines for various purposes. In various embodiments, data indicative of medical events associated with a subject may be retrieved from various data sources. Each of the medical events may be associated with a respective timestamp. Based on the medical events and associated timestamps, a timeline data structure associated with the subject may be assembled. The timeline data structure may be analyzed to identify inconsistenc(ies) between medical events associated with the subject. A visual timeline indicative of the medical events may be rendered on a display based on the timeline data structure”)
Regarding claim 38, the Oftadeh, Oliveira, and Petricoin references have been addressed above. Oftadeh further teaches “wherein said two or more clusters are based on outcome information comprising one or more of progression, adverse event status, treatment status, or mortality” (pg. 3 §1.2 “The cancer drug data considered in this thesis consist of two parts. The first part is log-expression levels of 13321 genes across 42 cell lines and the second part contains the responses of cell lines to different drugs, recorded as fifty percent inhibitory concentration (IC50) values”)
Regarding claim 39, the Oftadeh, Oliveira, and Petricoin references have been addressed above. Oliveira further teaches “wherein said multi-outcome predictive model comprises a plurality of features comprising one or more of: (1) age, (2) gender, (3) race, (4) exposure, (5) co-morbidity, (6) diagnosis, (7) prognosis, (8) tumor pathology, (9) serum markers, (10) radiology findings, (11) family history, (12) surgical history, (13) treatment plan, (14) treatment regimen, or (15) treatment goal” ([0035] “Patient demographic information may also be used, e.g., by event extractor 112 or other components, to create events. Relevant demographic information may include but is not limited to smoking history, or discrete fields like age/family history, etc., and can in some cases include other types of SDOH”)
Regarding claim 41, the Oftadeh, Oliveira, and Petricoin references have been addressed above. Oliveira further teaches “wherein at least one of said second plurality of portals comprises a comparison of a performance of said healthcare provider to a performance of other healthcare providers” ([0038] “A subject history comparer 122 may be configured to compare two or more timeline data structures assembled by timeline builder 120 (and retrieved from database 121) and return results of the comparison. These results may include, for instance, matching medical events (or segments of multiple medical events) and/or a similarity score. The comparison between medical events may be performed, e.g., by subject history comparer 122, based in the content of the medical events (e.g., attributes) and the temporal relationship between the medical events.”)
Regarding claim 42, the Oftadeh, Oliveira, and Petricoin references have been addressed above. Oftadeh further teaches “wherein said plurality of outcomes comprises cancer survival, cancer progression, adverse event for a treatment, or any combination thereof” (pg. 95 “Through a detailed study of a gene network one can find potential drug targets for producing disease-specific treatments.” or survival)
Claims 24 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oftadeh, Elaheh “Complex Modelling of Multi-Outcome Data with Applications to Cancer Biology” in view of Oliveira et al. US 2019/0371475 in view of Petricoin, III et al. US 2019/0371443 [herein Petricoin] and Scherer et al. US 2016/0326586.
Regarding claim 24, the Oftadeh, Oliveira, and Petricoin references have been addressed above. Both do not explicitly teach generating a dendrogram. Scherer however teaches “further comprising generating a dendrogram visually representing said two or more clusters” (Scherer [0074] “Hierarchical clustering with Euclidean distance is a method to detect overall variation among replicates. This method typically finds groups of genes with a similar expression pattern. Then, a dendogram can be constructed to illustrate the relationship between replicates”)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Oftadeh, Oliveira, and Petricoin with that of Scherer since a combination of known methods would yield predictable results that is, it is known in the art to group similar data together and to subsequently visually represent it as a dendrogram. Thus this technique of generating a dendrogram would operate normally and predictably with the system of Oftadeh, Oliveira, and Petricoin.
Regarding claim 26, the Oftadeh, Oliveira, Petricoin, and Scherer references have been addressed above. Scherer further teaches “wherein said clustering algorithm is a hierarchical clustering algorithm” (Scherer [0125] “The clustering of genes for modules used average linkage hierarchical clustering and modules were identified in the resulting dendrogram by the dynamic hybrid tree cut”)
Claims 27 and 44-45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oftadeh, Elaheh “Complex Modelling of Multi-Outcome Data with Applications to Cancer Biology” in view of Oliveira et al. US 2019/0371475 in view of Petricoin, III et al. US 2019/0371443 [herein Petricoin] and Are et al. US 2017/0140114.
Regarding claim 27, the Oftadeh, Oliveira, and Petricoin references have been addressed above. Both do not explicitly teach the predictive models as claimed. Are however teaches “wherein said multi-outcome predictive model comprises random forest, gradient boosted trees, recurrent neural networks, naive bayes classifiers, or penalized multinomial regression” (Are [0078] “By way of example and not limitation, other classifiers and methods that may be utilized include[…]Logistic Model Tree (LMT)--a decision tree with logistic regression functions at the leaves; Naive Bayes Tree (NBTree)--a decision tree with naive Bayes classifiers at the leaves; Random Tree--a decision tree that considers a pre-determined number of randomly chosen attributes at each node of the decision tree; Random Forest--an ensemble of Random Trees”)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Oftadeh, Oliveira, and Petricoin with that of Are since a combination of known methods would yield predictable results. The machine learning techniques of Are are well known in the art and common classifying/predicting techniques. As such they would operate normally and predictably with the system of Oftadeh, Oliveira, and Petricoin.
Regarding claim 44, the Oftadeh, Oliveira, Petricoin, and Are references have been addressed above. Are further teaches “further comprising generating one or more single-outcome predictive models using a machine learning algorithm, and evaluating said input data for said patient using said one or more single-outcome predictive models to generate an output comprising one or more predicted outcomes” (abstract “Machine learning algorithms catalogue patients into distinct group clusters, based on risk which may be associated with annual health care spending, thereby enabling administrators to forecast future health care spending on the individual and population level.” wherein a spend forecast is an outcome)
Regarding claim 45, the Oftadeh, Oliveira, Petricoin, and Are references have been addressed above. Are further teaches “wherein said one or more single-outcome predictive model comprise random forest, gradient boosted trees, penalized linear regression, penalized logistic regression, cox regression, naive bayes classifiers, support vector machines, or recurrent neural network” (Are [0078] “By way of example and not limitation, other classifiers and methods that may be utilized include[…]Logistic Model Tree (LMT)--a decision tree with logistic regression functions at the leaves; Naive Bayes Tree (NBTree)--a decision tree with naive Bayes classifiers at the leaves; Random Tree--a decision tree that considers a pre-determined number of randomly chosen attributes at each node of the decision tree; Random Forest--an ensemble of Random Trees”)
Claims 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oftadeh, Elaheh “Complex Modelling of Multi-Outcome Data with Applications to Cancer Biology” in view of Oliveira et al. US 2019/0371475 in view of Petricoin, III et al. US 2019/0371443 [herein Petricoin] and Ye et al. US 2019/0114556.
Regarding claim 27, the Oftadeh, Oliveira, and Petricoin references have been addressed above. Both do not explicitly teach the claim limitation. Ye however teaches “wherein said natural language processing algorithm comprises a natural language processing model configured to annotate said electronic medical record with gold standard labels” (Ye [0112] “First, the present method is not meant to replace traditional approaches that add control factors at the design stage of the experiments, for example, recording task completion time, and testing subjects with examples annotated with gold standard labels.”)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Oftadeh, Oliveira, and Petricoin with that of Ye since a combination of known methods would yield predictable results.
Claims 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oftadeh, Elaheh “Complex Modelling of Multi-Outcome Data with Applications to Cancer Biology” in view of Oliveira et al. US 2019/0371475 in view of Petricoin, III et al. US 2019/0371443 [herein Petricoin] and Stevens et al. US 2020/0194131.
Regarding claim 27, the Oftadeh, Oliveira, and Petricoin references have been addressed above. Both do not explicitly teach the claim limitation. Stevens however teaches “further comprising selecting published data that is most relevant to said patient and presenting said (Stevens [0003] “Additionally, when patients are to be treated, healthcare providers determine the relevancy or value of different studies and therapies based on the cohort of the patient, and the disorder to be treated. Generally, the relevancy of a document is based on criteria stated in the document (e.g., which cohort the results apply to). This approach is insufficiently granular, and can lead to broader conclusions and generalizations than are appropriate, given the published literature. Further, given the rapid pace and complexity of the published literature, it is impossible for healthcare providers to identify and evaluate the potential therapies and the relevancy of each document. Thus, patient outcomes are often worse than they could be”)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Oftadeh, Oliveira, and Petricoin with that of Stevens since a combination of known methods would yield predictable results that is, it is known in the art to reference literature in order to make a medical decision and present to a patient and as such the system of Stevens would operate predictably and normally with the system of Oftadeh, Oliveira, and Petricoin.
Claims 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oftadeh, Elaheh “Complex Modelling of Multi-Outcome Data with Applications to Cancer Biology” in view of Oliveira et al. US 2019/0371475 in view of Petricoin, III et al. US 2019/0371443 [herein Petricoin] and Ko et al. US 2017/0173110.
Regarding claim 43, the Oftadeh, Oliveira, and Petricoin references have been addressed above. Both do not explicitly teach the claim limitation. Ko however teaches “wherein said adverse event comprises neutropenia, leucopenia, thrombocytopenia, fatigue, pain, mucositis, skin rash, (Ko [0043] “Therefore, the "adverse side effect" is intended to encompass myelosuppression (decreased production of blood cells, hence also immunosuppression and anemia), mucositis (inflammation of the lining of the digestive tract, causing nausea, vomiting, mouth soreness, anorexia and difficulty in swallowing), osteoporosis, fatigue, diminished quality of life, alopecia (hair loss) and pain. In one embodiment, the "adverse side effect" includes, but is not limited to, haematological disorders, such as pancytopenia, neutropenia, leucopenia, agranulocytosis, anaemia, febrile neutropenia and thrombocytopenia; digestive tract disorders, such as oral and gastrointestinal mucositis, nausea, vomiting, diarrhea, anorexia, mouth soreness and difficulty in swallowing; osteoporosis; diminished quality of life, asthenia and cancer-related fatigue; neurological disorders, such as neurosensory dysfunction and neuromotor dysfunction; alopecia; skin rash or itching; hypersensitive reactions; fluid retention; and lowered resistance to infections. In a more preferred embodiment, the "adverse side effect" is selected from the group consisting of leucopenia, anaemia, thrombocytopenia, gastrointestinal mucositis, chemotherapy-induced osteoporosis, diminished quality of life and cancer-related fatigue.”)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Oftadeh, Oliveira, and Petricoin with that of Ko since a combination of known methods would yield predictable results that is, the claim describes the general side effects of chemotherapy and as such, these general side effects would obviously be a known form of an adverse event.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN W FIGUEROA whose telephone number is (571)272-4623. The examiner can normally be reached Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRANDA HUANG can be reached on (571)270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEVIN W FIGUEROA
Primary Patent Examiner
Art Unit 2124



/Kevin W Figueroa/Primary Examiner, Art Unit 2124